               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


ELKINO DENARDO DAWKINS, SR.,

        Plaintiff,

v.                                              Case No. 4:19cv574-MW/CAS

FASTPEOPLESEARCH.COM,

      Defendant.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by

the parties,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED

for failure to state a claim upon which relief may be granted.” The Clerk shall also close

the file.

       SO ORDERED on January 7, 2020.

                                          s/ MARK E. WALKER
                                          Chief United States District Judge
